—Appeal by the defendant from a judgment of the County Court, Nassau County (Mackston, J.), rendered March 17, 1995, convicting him of robbery in the first degree and robbery in the third *643degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were for suppression of physical evidence and identification testimony.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the robbery victim’s unequivocal identification of the defendant during a canvass of the area where the crime occurred gave the police probable cause to place the defendant under arrest (see, People v Hunter, 220 AD2d 616; People v Newton, 180 AD2d 764; People v Grams, 166 AD2d 717; People v Griffin, 161 AD2d 799, 800). We find no merit to the defendant’s argument that the identification was the result of unduly suggestive police procedure (see, People v Dixon, 225 AD2d 791). Moreover, the victim’s wallet, which was protruding from the defendant’s jacket pocket, was properly seized as part of a search incident to the arrest (see, People v Grams, supra; People v Cunningham, 135 AD2d 725).
We have considered the defendant’s remaining contentions and find them to be without merit. Rosenblatt, J. P., Ritter, Copertino and Krausman, JJ., concur.